Brown, J.
(concurring). Although I still adhere to the views set out in my dissent in Commonwealth v. Dowdy, 36 Mass. App. Ct. 495, 501-503 (1994) (Brown, J., dissenting), I concur, albeit reluctantly, only because I am “substantially confident that, if the [unbridled comments] had not been made, the jury verdict would have been the same.” Commonwealth v. Cyr, 433 Mass. 617, 626 (2001) (citation omitted).
The instant case pushes the outer limits of what this court found permissible in Commonwealth v. Krepon, 32 Mass. App. Ct. 945, 946 (1992). I repeat my usual refrain: It is long past time for attorneys, both defense and prosecution, to have to be reminded not to stray recklessly outside the bounds of proper argument. In this regard, see Commonwealth v. Redmond, 370 Mass. 591, 597 (1976), where twenty-five years ago the court reversed and admonished a “prosecutor [who] repeatedly and deliberately sailed unnecessarily close to the wind.”